DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 and 18 in the reply filed on 1/14/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/005212 to Shintani et al.
Regarding Claim 1, Shintani et al. teaches a method of manufacturing a semiconductor device, comprising: etching a portion of a first film formed on a surface of a substrate by performing a cycle a predetermined number of times (See at least Paragraphs 41 and 53 in context), the cycle including: supplying an etching gas into a process chamber (1) while raising an internal pressure of the process chamber in a state in which the substrate (2) having the first film formed on the surface of the substrate is accommodated in the process chamber; and lowering the internal pressure of the process chamber by exhausting (4) an interior of the process chamber in a state in which supply of the etching gas into the process chamber is stopped (See Figures 8-13 and 18-21 in context).
Regarding Claim 2, Shintani et al. teaches a pressure change amount per unit time in the act of lowering the internal pressure of the process chamber is set larger than a pressure change amount per unit time in the act of supplying the etching gas (See Figures 8-13 and 18-21 in context).
Regarding Claim 3, Shintani et al. teaches an execution time of the act of lowering the internal pressure of the process chamber is set shorter than an execution time of the act of supplying the etching gas (See Figures 8-13 and 18-21 in context).
Regarding Claim 4, Shintani et al. teaches in the act of etching the portion of the first film, the act of supplying the etching gas into the process chamber, while maintaining the internal pressure of the process chamber at a constant pressure, is not performed, or the act of supplying the etching gas into the process chamber, while maintaining the internal pressure of the process chamber at a constant pressure, is performed during an execution time which falls within a time before an etching rate of the first film at a center of the substrate is higher than an etching rate of the first film at a peripheral portion of the substrate (See Figures 8-13 and 18-21 in context).
Regarding Claim 5, Shintani et al. teaches in the act of etching the portion of the first film, the act of supplying the etching gas into the process chamber, while lowering the internal pressure of the process chamber, is not performed (See Figures 8-13 and 18-21 in context).
Regarding Claim 6, Shintani et al. teaches in the act of etching the portion of the first film, an etching rate of the first film is continuously increased while the etching gas is supplied into the process chamber (See Paragraphs 36, 55, 101, 169-171, 178 in context).
Regarding Claim 8, Shintani et al. teaches in the act of etching the portion of the first film, the cycle is repeated multiple times (See at least Paragraphs 41, 53, 64 and 65 in context). 
Regarding Claim 18, Shintani et al. teaches  a control part (11) which provides a non-transitory computer-readable recording medium storing a program (implicit) that causes, by a computer, a substrate processing apparatus to perform a process in a process chamber (1) of the substrate processing apparatus, the process comprising: etching a portion of a first film formed on a surface of a substrate by performing a cycle a predetermined number of times, the cycle including: supplying an etching gas into the process chamber while raising an internal pressure of the process chamber in a state in which the substrate (2) having the first film formed on the surface of the substrate is accommodated in the process chamber; and lowering the internal pressure of the process chamber by exhausting an interior of the process chamber in a state in which supply of the etching gas into the process chamber is stopped.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/005212 to Shintani et al. in view of JP 2012-146741.
Regarding Claim 7, Shintani et al. teaches the method of the invention substantially as claimed, but does not expressly teach hydrogen-containing gas purge to eliminate reaction products. However, hydrogen gas is a well-known purge gas in the silicon etching arts. For example, JP 2012-146741 (Claims 1-3) teaches hydrogen-containing gas purge to eliminate reaction products. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a hydrogen-containing gas purge to eliminate reaction products in an etching process with predictable results. 
	
	
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/005212 to Shintani et al. in view of US 2011/0287629 to Kakimoto et al.
Regarding Claim 9 and 10, Kakimoto et al. teaches forming a film (54) to embed an inside of a recess formed at the surface and forming a second film (56) on a partially etched first film.  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to embed a first film and form a second film on the etched first film to form a device recess with predictable results. 
Regarding Claim 11, Kakimoto et al. teaches using a same process chamber for etching and second forming (See at least Fig 3, 5A, 6 and 8 and Paragraphs 60-68 in context). 
Regarding Claim 12, Kakimoto et al. teaches a same (See at least Fig 3, 5A, 6 and 8 and Paragraphs 60-68 in context) temperature for etching and second forming.
Regarding Claim 13, Kakimoto et al. teaches etching and second forming lower than crystallization temperature of the first film (See at least Fig 3, 5A, 6 and 8 and Paragraphs 60-68 in context). 
Regarding Claims 15 and 16, Kakimoto et al. teaches doped or undoped second film (See Paragraphs 5, 32, 54 and 96).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/005212 to Shintani et al. in view of 2011/0287629 to Kakimoto et al. and US 2018/0350668 to Cheng et al.
Regarding Claim 14, as applied above, Shintani et al. in view of Kakimoto et al. teaches the method of the invention substantially as claimed, including an overlapping pressure range for depositing and etching (Paragraphs 61 and 64). Further, Cheng et al. (US 2018/0350668) teaches suitable pressure ranges for gapfill etching such as 1-150Torr (Paragraph 38). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a larger pressure such as 1-150Torr for etching to provide suitable etching conditions with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716